
	
		II
		109th CONGRESS
		2d Session
		S. 2793
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2006
			Mr. Lugar introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To enhance research and education in the areas of
		  pharmaceutical and biotechnology science and engineering, including therapy
		  development and manufacturing, analytical technologies, modeling, and
		  informatics.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Pharmaceutical Technology and
			 Education Enhancement Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Developing
			 medical products targeted for important public health needs, less common
			 diseases, prevalent third world diseases, prevention indications, or
			 individualized therapy is increasingly challenging.
			(2)A typical
			 compound that is discovered today may not be approved by the Food and Drug
			 Administration for 12 to 15 years.
			(3)Current costs of
			 bringing new medicines to market are estimated to be as high as $800,000,000 to
			 $1,700,000,000 and are a major barrier to innovation and investment in
			 higher-risk areas such as rare diseases and genetic conditions.
			(4)Product
			 development in areas crucial to public health, such as antibiotics, has slowed
			 significantly in the past decade.
			(5)Approximately 50
			 percent of new drug candidates fail to produce adequate evidence of safety or
			 effectiveness in the late stages of clinical studies and cannot be approved.
			 The resulting overall investments are raising the cost of developing an
			 approved therapy to approximately $1,700,000,000.
			(6)Problems in
			 physical design, characterization, manufacturing scale-up, and quality control
			 routinely derail or delay development programs and delay patient access to new
			 treatments.
			(7)Many product
			 failures during development are ultimately attributable to problems relating to
			 the transition from laboratory prototype to industrial product.
			(8)Recent data
			 suggests that the investment required to launch a new therapy has risen 55
			 percent during the last 5 years. Pharmaceutical, biotechnology, and medical
			 device productivity appears to be declining at the same time that the costs to
			 develop treatments are rising.
			(9)During the last
			 several years, the number of new drug and biologic applications submitted to
			 the Food and Drug Administration has declined significantly. The number of
			 innovative medical device applications to the Food and Drug Administration also
			 has decreased.
			(10)Industry has
			 been hesitant to introduce state-of-the-art science and technology into its
			 manufacturing processes due to concern about potential regulatory impact. This
			 led to high in-process inventories, low factory utilization rates, significant
			 product waste, and compliance problems, driving up the costs and decreasing
			 productivity.
			(11)It is crucial
			 that improved methods for design, characterization, and production manufacture
			 are available to improve predictability.
			(12)United States
			 academic institutions have the capacity to assist in discovering and
			 introducing science-based standards for product characterization and
			 manufacturing to help reduce the cost of new therapies.
			(13)Federal
			 investments in a major pharmaceutical technology and education initiative led
			 by the Food and Drug Administration in collaboration with university research
			 partners will produce multiple benefits in health care quality and
			 access.
			3.Pharmaceutical
			 technology research and education
			(a)Expansion,
			 intensification, and coordination of activities
				(1)In
			 general
					(A)Expand and
			 intensify certain programsThe Commissioner of Food and Drugs
			 (referred to in this Act as the Commissioner) shall expand and
			 intensify certain research and education programs regarding pharmaceutical
			 science and engineering through the National Institute for Pharmaceutical
			 Technology and Education (referred to in this Act as the NIPTE)
			 and the member institutions of the NIPTE, including Purdue University, Duquesne
			 University, Illinois Institute of Technology, University of Puerto Rico
			 (Mayaguez and San Juan), University of Connecticut, University of Iowa,
			 University of Kentucky, University of Kansas, University of Maryland,
			 University of Minnesota, and Rutgers University.
					(B)FocusThe research and education programs
			 described in subparagraph (A) shall focus on medical therapy development and
			 manufacturing, analytical technologies, modeling, and informatics.
					(2)CoordinationThe
			 Commissioner shall coordinate activities carried out pursuant to this Act with
			 the member institutions of the NIPTE identified in paragraph (1), and other
			 Federal agencies with an interest in such activities, including the National
			 Institutes of Health, the Centers for Disease Control and Prevention, the
			 Centers for Medicare & Medicaid Services, the National Science Foundation,
			 the Department of Veterans Affairs, and the Department of Defense.
				(3)AllocationsThe
			 Commissioner shall allocate amounts appropriated to carry out this subsection
			 for each fiscal year to the NIPTE.
				(b)Coordinating
			 committee
				(1)In
			 GeneralThe Commissioner
			 shall assist with and coordinate research and develop strategies to allow for
			 the rapid design, enhanced manufacturing processes, and improved quality
			 related to new medical technology development by establishing a Coordinating
			 Committee pursuant to this subsection.
				(2)CompositionThe
			 Coordinating Committee shall consist of 15 members to be appointed by the
			 Commissioner for 2-year terms, of which—
					(A)8 members shall
			 represent the Federal agencies described in subsection (a)(2) and the Food and
			 Drug Administration; and
					(B)7 members shall
			 be representatives from the public, including a broad cross section of
			 academic, industry, consumer advocacy, and other interested persons affected by
			 the costs of prescription drugs.
					(3)Chair
					(A)In
			 GeneralThe Coordinating Committee shall be headed by a Chair who
			 shall serve as the principal advisor to the Commissioner and to the heads of
			 the Federal agencies represented on the Coordinating Committee.
					(B)AppointmentThe
			 Commissioner shall appoint the Chair of the Coordinating Committee for a 2-year
			 term. The Commissioner may reappoint the Chair for not more than 1 additional
			 2-year term.
					(4)Administrative
			 SupportThe Coordinating Committee shall receive necessary and
			 appropriate administrative support from the Food and Drug
			 Administration.
				(5)Meetings of the
			 Coordinating CommitteeThe Coordinating Committee shall meet as
			 appropriate, as determined by the Commissioner in consultation with the
			 Chair.
				(c)Plan for Food
			 and Drug Administration activities
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Coordinating Committee shall develop a plan for supporting research
			 and education efforts through the NIPTE and the relevant Federal agency
			 participants that—
					(A)provides for a
			 broad range of research and education activities to enhance medical technology
			 manufacturing and development;
					(B)identifies areas
			 of involvement for the participating Federal agencies; and
					(C)reflects input
			 from a broad range of academic, industry, and patient advocacy
			 interests.
					(2)Certain
			 Elements of the PlanThe plan under paragraph (1) shall provide,
			 with respect to medical technology development and manufacturing, for the
			 following elements, as appropriate:
					(A)Basic and applied
			 research.
					(B)Information and
			 education programs.
					(d)Reports to
			 CongressThe Coordinating Committee shall submit a biennial
			 report to the Committee on Health, Education, Labor, and Pensions of the
			 Senate, and the Committee on Energy and Commerce of the House of
			 Representatives that describes the research, education, and other activities
			 conducted or supported pursuant to this Act.
			(e)Public
			 InputThe Commissioner shall provide for a means through
			 which—
				(1)the public can
			 obtain information on the existing and planned programs and activities carried
			 out pursuant to this Act; and
				(2)the Commissioner
			 can receive comments from the public regarding such programs and
			 activities.
				(f)Authorization
			 of Appropriations
				(1)In
			 generalFor the purpose of carrying out this Act, there are
			 authorized to be appropriated $25,000,000 for each of fiscal years 2007 through
			 2012.
				(2)Additional
			 available appropriationsThe authorization of appropriations
			 under paragraph (1) is in addition to any other appropriations available for
			 conducting or supporting medical technology development and research activities
			 through the Food and Drug Administration.
				
